        Additionally, Plaintiff has failed to show that manifest injustice would result. The
deadline for serving interrogatories and initial requests for production had been set for July 12,
2019, but the parties were permitted to alter these interim deadlines without approval of the
Court. ECF No. 29 ¶¶ 6(a)-(b). Plaintiff, however, failed to serve discovery requests until either
September 30 or October 1, 2019. See ECF Nos. 49 at 1, 61 at 1. Whether served on September
30 or October 1, 2019, Plaintiff’s discovery request was untimely given that Defendants would
have been entitled to 30 days to respond to such requests, Fed. R. Civ. 34(b)(2), and such a
response deadline would have been after the fact discovery deadline. In its equitable discretion,
the Court granted a limited extension of discovery to permit Plaintiff to serve and receive one
round of discovery, despite Plaintiff’s unexplained delay in serving his initial discovery requests.
See generally ECF No. 49 (requesting an extension of fact discovery but failing to explain why
Plaintiff did not serve his discovery requests earlier in the discovery period). Plaintiff’s lack of
diligence in pursuing discovery does not weigh favorably on his motion for reconsideration.
That Plaintiff is now unsatisfied with Defendants’ discovery responses does not establish that the
Court’s denial of his untimely request would result in manifest injustice, and is not sufficient
grounds for reconsideration.

        Accordingly, Plaintiff’s motion for reconsideration is DENIED. The Clerk of Court is
directed to terminate the motions at ECF Nos. 58 and 61.

       Notwithstanding this order, the parties shall continue to address general pre-trial matters,
including issues regarding discovery, to the Honorable Debra C. Freeman. ECF No. 56.

       SO ORDERED.

Dated: December 17, 2019
       New York, New York




                                                 2
